Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 22 March 2021 cancelling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.  The remaining claims are not readable on the elected invention for the reasons set forth below (i.e. directed towards a non-elected species).  Namely, elected Species B1 is drawn to a releasable securing means with a vertebra including a pin, while amended/new claims 1, 5-14, and 21-23 are directed to non-elected Species B2 drawn to a releasable securing means with a vertebra including a clamp.  It is also noted that Applicant has elected Species A1 (Figs. 4-5), and spine pin #52 is present in Figs. 4A-B.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

In response to this action, Applicant may consider filing amended claims to revert back to the originally examined invention (Species B1) or filing a continuing application to pursue Species B2.

Election/Restrictions
Newly submitted claim(s) 1, 5-14, and 21-23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species:
SPECIES GROUP B of releasable securing means with a vertebra:
Species B1: Figs. 7 and 8A-8C
Species B2: Figs. 8D-8E
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.
Species B1 (Figs. 7 and 8A-8C) includes pin #52 which may be classified in A61B17/72 [e.g. original claim 4]; while Species B2 (Figs. 8D-8E) include clamp #124 which may be classified in A61B17/7046 [e.g. original claim 3; amended claims 1 and 5-14; and new claims 21-23].
In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reasons apply: There would be a search burden because different search queries would need to be executed for each species and different consideration of documents within separate classifications would be required.  Further, the same prior art is unlikely to apply to each invention.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 1, 5-14, and 21-23 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793